DETAILED ACTION
This Office action is in response to Applicant's arguments and remarks of 8/25/20. Claims 1-10 are presently pending

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 rejected under 35 U.S.C. 103 as being unpatentable over Lowery et al (US 20190186747) in view of Klooster (US 20110029158).
Regarding claim 1, Lowery et al disclose a powered aircraft comprising: 
at least one thrust producing engine (paragraph 247, lines 1-3); and 
an engine controller controllably coupled to the at least one thrust producing engine (paragraph 506, lines 1-3), but does not explicitly disclose the engine controller including at least a first control channel and a drag control channel, wherein the first control channel is configured to control the at least one thrust producing engine via thrust control, and the drag control channel is configured to control the at least one thrust producing engine via drag control. However, Klooster disclose the limitation, at least see paragraph 11, lines 1-21 and claim 16. It would have been obvious to modify the teaching of Lowery et al to include the engine controller including at least a first control channel and a drag control channel, wherein the first control channel is configured to control the at least one thrust 
Regarding claim 2, Lowery et al disclose the limitation indicated above and further disclose wherein the engine controller further comprises a redundant thrust control channel identical to the first control channel (paragraph 184, lines 1-6). 
Regarding claim 3, Lowery et al disclose the limitation indicated above and further disclose wherein the drag control channel is a hardware control channel, and includes a plurality of encoded nominal thrust outputs, each of the nominal thrust outputs corresponding to one engine operational mode of a plurality of distinct engine operational modes (paragraph 506, lines 1-3). 
Regarding claim 4, Lowery et al disclose the limitation indicated above and further disclose wherein the plurality of encoded nominal thrust outputs includes at least an approach power mode, a cruise power mode, and an idle power mode (paragraph 104, lines 1-16). 
Regarding claim 5, Lowery et al disclose the limitation indicated above and further disclose wherein the plurality of encoded nominal thrust outputs includes a partial augmentor power mode, and a full augmentor power mode (paragraph 104, lines 1-16). 
Regarding claim 6, Lowery et al disclose the limitation indicated above and further disclose wherein the drag control channel is a field programmable gate array (FPGA) (paragraph 511, lines 1-14). 
Regarding claim 7, Lowery et al disclose the limitation indicated above and further disclose wherein the each engine operational mode in the plurality of distinct engine operational modes is a pre-defined thrust and a window of aircraft velocities (paragraph 247, lines 1-6). 
Regarding claim 8, Lowery et al disclose the limitation indicated above and further disclose wherein the at least one thrust producing engine is a plurality of thrust producing engines (paragraph 247, lines 1-6). 

Regarding claim 10, Lowery et al disclose the limitation indicated above and further disclose wherein the engine controller is a dedicated engine controller for one of the thrust producing engines, and each other of the thrust producing engines includes a substantially identical engine controller (paragraph 299, lines 1-6). 

Claim 11-20 rejected under 35 U.S.C. 103 as being anticipated by Lugg (US 20110138765) in view of Klooster (US 20110029158).
Regarding claim 11, Lugg disclose the limitations indicated above and further disclose a method for operating a powered aircraft comprising: 
operating in a drag control mode by outputting a fixed thrust for a desired engine operational mode (paragraph 12, lines 1-4) and maintaining a velocity of a powered aircraft within a velocity window corresponding to the fixed thrust (paragraph 113, 17-23) but does not explicitly disclose by adjusting at least one drag producing component of the aircraft and thereby adjusting a drag of the aircraft. However, Klooster disclose the limitation, at least see paragraph 11, lines 1-21 and claim 16. It would have been obvious to modify the teaching of Lowery et al to include by adjusting at least one drag producing component of the aircraft and thereby adjusting a drag of the aircraft to control engine settings and/or operations status. 
Regarding claim 12, Lowery et al disclose the limitation indicated above and further disclose comprising transitioning from a thrust control mode to the drag control mode in response to detecting a cyber-security intrusion (paragraph 12, lines 1-16). 

Regarding claim 14, Lowery et al disclose the limitation indicated above and further disclose wherein adjusting at least one drag producing component comprises individually adjusting each of the speed brake, the landing gear, the sideslip, the flap, and the spoiler (landing gear, line 17-22). 
Regarding claim 15, Lowery et al disclose the limitation indicated above and further disclose wherein adjusting the at least one drag producing component comprises submitting one of an increase drag and a decrease drag command to a drag controller (paragraph 12, lines 1-16). 
Regarding claim 16, Lowery et al disclose the limitation indicated above and further disclose comprising simultaneously and automatically adjusting multiple drag producing components using the drag controller in response to one of the increase drag command and the decrease drag command (paragraph 12, lines 1-16). 
Regarding claim 17, Lowery et al disclose the limitation indicated above and further disclose wherein maintaining the velocity of the powered aircraft within the velocity window comprises maintaining the velocity at an ideal operation point within the velocity window (paragraph 48, liens 8-12). 
Regarding claim 18, Lowery et al disclose the limitation indicated above and further disclose wherein the ideal operation point is a center point of the velocity window (paragraph 93, liens 1-8 and Fig. 21). 
Regarding claim 19, Lowery et al disclose the limitation indicated above and further disclose comprising: detecting a cyber-security intrusion at an engine controller; and transitioning from a thrust control channel to a drag control channel within said engine controller in response to detecting the cyber-security intrusion (paragraph 48, liens 4-12). 
.

Response to Arguments
Applicant’s arguments in regards to claims above have been fully considered but are not persuasive. In particular the applicant argues:
A) In response to applicant's argument that there is no suggestion to combine the references, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d　1071, 5 USPQ2d　1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d　347, 21 USPQ2d　1941 (Fed. Cir. 1992). In this case, it would have been extremely advantageous to combine the prior art of record for the purposes stated in the detailed action below. In addition, KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, --USPQ2d ,slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, USPQ2d at 1396) (available at https://www.uspto.gov/web/offices/dcom/bpai/prec/fd071923.pdf). Therefore the combination of the prior art of record still meets the scope of the limitations as currently claimed.

. Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Applicant disclose “Once the engine controller has switched to the drag control channel, the pilot sets a desired operational mode of the aircraft, causing the drag control channel to output hardwired engine settings for a nominal thrust of the desired operational mode. Once this has occurred, the pilot maintains the aircraft within the velocity window of the operational mode, by adjusting the drag of any number of drag producing or reducing components across the airframe in an "Adjust Drag to Maintain Aircraft Within Desired Operational Window" step 440.” Klooser et al disclose adjusting the vehicle (aircraft) velocity, using a control system, as disclosed in claim 16, “a control system communicatively coupled to at least one of said propulsive engine and said drag device, said control system comprising a processor communicatively coupled to said input device, said processor programmed to automatically determine a dynamically adjustable range for an autothrottle control using an RTA error and an RTA tolerance, the RTA error representing a difference between an estimated time of arrival (ETA) and the RTA, the speed control tolerance representing a time accuracy requirement about the specified RTA.”
C) Prior arts do not disclose or suggest "engine operational modes, or predefined thrusts ". Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Klooser et al disclose “wherein said processor is programmed to select between an idle path descent mode and a speed control mode, wherein the idle path descent mode uses a pitch of the vehicle to control speed of the vehicle and wherein in the speed control mode uses at least one of engine thrust and deployable drag to control the speed of the vehicle.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on M-F 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M ALHARBI/Primary Examiner, Art Unit 3663